 

Exhibit 10.8

 



FORM OF INDEMNIFICATION AGREEMENT

 

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), dated as of ________________
(the “Effective Date”), is made and entered into, between GTY Technology
Holdings Inc., a Massachusetts corporation (the “Company”), and
_________________ (the “Indemnitee”).

 

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available; and

 

WHEREAS, the Indemnitee is a director or an officer of the Company; and

 

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies in today’s environment; and

 

WHEREAS, as of the Effective Date the Company is subject to the provisions of
the Massachusetts Business Corporation Act (the “Act”); and

 

WHEREAS, in recognition of the Indemnitee’s need for substantial protection
against personal liability in order to enhance the Indemnitee’s continued
service to the Company in an effective manner, and in part to provide the
Indemnitee with specific contractual assurance that all protections permitted by
the Act will be available to the Indemnitee, the Company wishes to provide in
this Agreement for the indemnification of and the advancing of expenses to the
Indemnitee to the fullest extent (whether partial or complete) permitted by law
and as set forth in this Agreement; and

 

WHEREAS, the Board of Directors of the Company wishes to provide the Indemnitee
with rights to indemnification to the fullest extent permitted by the Act and as
set forth in this Agreement and has approved this agreement for the purposes of
the Act, including for the purpose of obligating the Company in advance of any
act or omission giving rise to a proceeding to provide indemnification;

 

NOW, THEREFORE, in consideration of the premises and of the Indemnitee
continuing to serve the Company directly or, at its request, another enterprise,
and intending to be legally bound hereby, the parties hereto agree as follows:

 

1. Basic Indemnification Arrangement. 

 

(a) In accordance with the provisions of the Act, the Company shall, to the
extent legally permissible, indemnify the Indemnitee against all liabilities and
expenses, including amounts paid in satisfaction of judgments, in compromise or
as fines and penalties, and attorneys’ fees or other costs paid or incurred by
the Indemnitee in connection with the defense or disposition of any threatened,
pending or completed action, suit or other proceeding, whether civil, criminal,
administrative, arbitrative or investigative and whether formal or informal, or
any appeal therefrom, in which the Indemnitee may be involved or with which the
Indemnitee was, is or is threatened to be made, while in office or thereafter, a
defendant or respondent by reason of the Indemnitee being or having been a
director or an officer of the Company (any such proceeding, a “Proceeding”).

 

(b) Within a reasonably prompt period after receipt by the Indemnitee of notice
of the commencement of any Proceeding, the Indemnitee shall, if a claim in
respect thereof is intended to be made against the Company under this Agreement,
notify the Company of the commencement thereof; however, the failure to notify
the Company will not relieve the Company from any liability that it may have to
the Indemnitee.

 

(c) If so requested by the Indemnitee, the Company shall advance (within five
business days of such request) any and all expenses, including attorneys’ fees
or other costs, paid or incurred by the Indemnitee in connection with the
defense or disposition of any such action, suit or other proceeding
(“Expenses”), to the Indemnitee (an “Expense Advance”) upon receipt by the
Company of (i) a written affirmation of the Indemnitee’s good faith belief that
the Indemnitee has met the relevant standard of conduct described in the Act or
any successor provision of Massachusetts law or that the proceeding involves
conduct for which liability has been eliminated under a provision of the
Company’s amended and restated articles of organization, as may be further
amended (the “Restated Articles”), as authorized by the Act or any successor
provision of Massachusetts law, and (ii) a written undertaking by the Indemnitee
to repay the Expense Advance if it is ultimately determined that the Indemnitee
is not entitled to indemnification in accordance with this Agreement or the
provisions of the Act or any successor thereto.

 

2. Change In Control.

 

(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Securities Exchange Act of 1934.

 

(b) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Securities Exchange Act of 1934.

 



 1 

 

 

(c) A “Change in Control” shall be deemed to have occurred if any of the events
set forth in any one of the following paragraphs shall have occurred:

 

(i)any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 25% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities, excluding any Person who becomes
such a Beneficial Owner in connection with a transaction described in Section
2(c)(iii)(A);

 


(ii)the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the date hereof,
constitute the Board of Directors of the Company and any new director (other
than a director whose initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board of Directors or nomination for election by
the Company's stockholders was approved or recommended by a vote of at least
two-thirds (2/3) of the directors then in office who either were directors on
the date hereof or whose appointment, election or nomination for election was
previously so approved or recommended;

 

(iii)there is consummated a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation, other than (A)
a merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) at least 50% of the
combined voting power of the securities of the Company or such surviving entity
or any parent thereof outstanding immediately after such merger or
consolidation, or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company (not including in the securities Beneficially Owned by such Person any
securities acquired directly from the Company or its Affiliates) representing
25% or more of the combined voting power of the Company’s then outstanding
securities; or

 

(iv)the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity, at least 50% of the combined voting power of
the voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

Notwithstanding anything in the foregoing to the contrary, no Change in Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction which results in the Indemnitee, or a group of Persons which
includes the Indemnitee, acquiring, directly or indirectly, 25% or more of
either the then outstanding shares of common stock of the Company or the
combined voting power of the Company’s then outstanding securities.

 

(d) “Disinterested Director” shall mean a director of the Company who, at the
time of a vote referred to in this Section 2 is not (i) a party to the
Proceeding, or (ii) an individual having a familial, financial, professional, or
employment relationship with the Indemnitee, which relationship would, under the
circumstances, reasonably be expected to exert an influence on the director’s
judgment when voting on the decision being made.

 

(e) “Person” shall have the meaning given in Section 3(a)(9) of the Securities
Exchange Act of 1934, as modified and used in Sections 13(d) and 14(d) thereof,
except that such term shall not include (i) the Company or any of its
subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Affiliates, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities or (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 



 2 

 

 

(f) In the event of a Change in Control after the date hereof (other than a
Change in Control approved by a majority of the directors on the Board of
Directors who were directors immediately prior to such Change in Control), then
with respect to all matters thereafter arising concerning the rights of
Indemnitee to indemnity payments under this Agreement or any Company By-Law or
provision of the Company’s Restated Articles now or hereafter in effect, the
Company shall seek legal advice only from independent counsel who has not
otherwise performed services for the Company or the Indemnitee (other than in
connection with indemnification matters) within the last five years selected (i)
if there are two or more Disinterested Directors, by the Board of Directors by a
majority vote of all the Disinterested Directors or by a majority of the members
of a committee of two or more Disinterested Directors appointed by vote or (ii)
if there are fewer than two Disinterested Directors, by the Board of Directors
of the Company; and which in any such case of selection in accordance with
clause (i) or (ii) of this section, shall be reasonably acceptable to the
Indemnitee (such independent counsel, the “Independent Counsel”). The
Independent Counsel shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or the Indemnitee in an action to
determine the Indemnitee’s rights under this Agreement. The Independent Counsel,
among other things, shall render its written opinion to the Company and the
Indemnitee as to whether and to what extent the Indemnitee should be permitted
to be indemnified under applicable law. The Company agrees to pay the reasonable
fees of the Independent Counsel and to indemnify fully such Independent Counsel
against any and all expenses (including attorneys’ fees), claims, liabilities,
loss, and damages arising out of or relating to this Agreement or its engagement
pursuant hereto.

 

3. Other Expenses. The Company shall be liable to and shall pay the Indemnitee
for any and all expenses (including attorneys’ fees) which are incurred by the
Indemnitee in connection with any action brought by the Indemnitee for (i)
indemnification or advance payment of Expenses by the Company under this
Agreement or any other agreement or Company By-law or provision of its Restated
Articles now or hereafter in effect relating to indemnification and/or (ii)
recovery under any directors’ and officers’ liability insurance policies
maintained by the Company, regardless of whether the Indemnitee ultimately is
determined to be entitled to such indemnification, advance expense payment or
insurance recovery, as the case may be. If requested by the Indemnitee, the
Company shall promptly advance (but in no event more than five business days
after receiving such request) any such expenses to the Indemnitee.

 

4. Partial Indemnity, If the Indemnitee is entitled under any provision of this
Agreement to indemnification or payment by the Company for some or a portion of
the Expenses, judgments, fines, penalties and amounts paid in settlement of any
threatened, pending or completed action, suit or proceeding but not, however,
for all of the total amount thereof, the Company shall nevertheless indemnify or
pay the Indemnitee for the portion thereof to which the Indemnitee is entitled.

 

5. Limitation on Indemnification. Notwithstanding anything in this Agreement to
the contrary, the Indemnitee shall not be entitled to indemnification pursuant
to this Agreement in connection with any Proceeding initiated by the Indemnitee
against the Company or any director or officer of the Company unless (i) the
Company has joined in or the Board of Directors of the Company has consented to
the initiation of such Proceeding; or (ii) the Proceeding is one to enforce the
Indemnitee’s rights under this Agreement.

 

6. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall be in
addition to any other rights the Indemnitee may have under the Company’s
Restated Articles, By-Laws or the Act or otherwise. To the extent that a change
in the Act (whether by statute or judicial decision) permits greater
indemnification by agreement than would be afforded currently under the
Company’s By-Laws or this Agreement, it is the intent of the parties hereto that
the Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.

 

7. Liability Insurance. To the extent the Company maintains an insurance policy
or policies providing directors’ and officers’ liability insurance, the
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any Company
director or officer.

 

8. Amendments, Etc. No supplement, modification or amendment of this Agreement
shall be binding unless executed in writing by both of the parties hereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions hereof (whether or not similar) nor
shall such waiver constitute a continuing waiver.

 

9. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

10. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against the
Indemnitee in connection with any threatened, pending or completed action, suit
or proceeding to the extent the Indemnitee has otherwise actually received
payment (under any insurance policy, By-law or otherwise) of the amounts
otherwise indemnifiable hereunder.

 



 3 

 

 

11. Notice. All notices, requests, consents or other communications under this
Agreement shall be delivered by hand or sent by registered or certified mail,
return receipt requested, or by overnight prepaid courier, or by electronic
transmission including e-mail or facsimile (receipt confirmed) to:

 



  if to the Company: GTY Technology Holdings Inc.                              
    Attention:         E-Mail:     Facsimile:         if to the Indemnitee:
[NAME]     [ADDRESS]     [CITY, STATE ZIP]     E-Mail:     Facsimile:



 

All such notices, requests, consents and other communications shall be deemed to
have been duly delivered and received three (3) days following the date on which
mailed, or one (1) day following the date mailed if sent by overnight courier,
or on the date on which delivery by hand, by e-mail or by facsimile
transmission.

 

12. Binding Effect, Etc. This Agreement shall be effective as of the Effective
Date and shall be binding upon and inure to the benefit of and be enforceable by
the parties hereto and their respective successors, assigns, including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business and/or assets of the Company, spouses,
heirs, executors and personal and legal representatives. This Agreement shall
continue in effect regardless of whether the Indemnitee continues to serve as an
officer or director of the Company or of any other enterprise at the Company’s
request.

 

13. Severability. The provisions of this Agreement shall be severable in the
event that any of the provisions hereof (including any provision within a single
section, paragraph or sentence) are held by a court of competent jurisdiction to
be invalid, void or otherwise unenforceable in any respect, and the validity and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired and shall remain enforceable
to the fullest extent permitted by law.

 

14. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the Commonwealth of
Massachusetts applicable to contracts made and to be performed in such state
without giving effect to the principles of conflicts of laws. Each party to this
Agreement hereby irrevocably consents to the exclusive jurisdiction of the
Business Litigation Session of the state courts of the Commonwealth of
Massachusetts sitting in Suffolk County, Massachusetts and the United States
District Court for the District of Massachusetts sitting in Boston,
Massachusetts in connection with any matter or dispute relating to or arising
under this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 4 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

  GTY TECHNOLOGY HOLDINGS INC.               By     Name:     Title:          
INDEMNITEE                   Name:  

 

  

 

[Signature page to GTY Technology Holdings Inc. Indemnification Agreement]

 



  

 